USCA4 Appeal: 21-6391      Doc: 8         Filed: 02/24/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6391


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DONDIE WILLIAMS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:15-cr-00008-JPB-MJA-1)


        Submitted: February 18, 2022                                 Decided: February 24, 2022


        Before WILKINSON, AGEE, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Dondie Williams, Appellant Pro Se. Clayton John Reid, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6391      Doc: 8         Filed: 02/24/2022    Pg: 2 of 2




        PER CURIAM:

               Dondie Williams appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have

        reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

        stated by the district court. United States v. Williams, No. 5:15-cr-00008-JPB-MJA-1

        (N.D.W. Va. Mar. 2, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                    AFFIRMED




                                                    2